Citation Nr: 9924051	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  98-02 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for psoriatic arthritis, 
claimed as secondary to service connected psoriasis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from November 1954 to 
September 1958.  This appeal arises from a December 1996 
rating decision of the Department of Veterans Affairs (VA), 
St. Petersburg, Florida, regional office (RO).


REMAND

The veteran contends that he has psoriatic arthritis 
affecting multiple joints, and that this disability is 
secondary to his service connected psoriasis.  Disability 
which is proximately due to or the result of a service-
connected disease or injury shall be connected.  38 C.F.R. § 
3.310(a) (1998).  The RO denied the veteran's claim on the 
basis that the veteran's arthritis was degenerative rather 
than psoriatic.

Outpatient records dated in December 1996 indicated that the 
veteran appeared to have degenerative arthritis, but that the 
findings, including X-rays, might also be compatible with 
psoriatic arthritis.  Private medical treatment records dated 
in 1998 and 1999 show treatment for osteoarthritis and 
possible psoriatic arthritis.  

The medical record as it now stands is unclear as to whether 
the veteran has psoriatic arthritis.  VA has a duty to assist 
the veteran in the development of facts pertaining to his 
claim. 38 U.S.C.A. § 5107(a) (West 1991).  In light of the 
foregoing, the RO should schedule the veteran for a VA 
rheumatology examination to determine the nature of his 
arthritic changes.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should schedule the veteran 
for a VA examination by a rheumatologist 
to determine the nature and likely 
etiology of his arthritic changes.  All 
indicated testing should be accomplished, 
including blood tests and X-rays, and the 
claims folder should be reviewed by the 
examiner prior to the examination.  Based 
on his/her review of the case, it is 
requested that the examiner express an 
opinion as to the probability that the 
veteran currently has demonstrated 
arthritic changes due to the service- 
connected psoriasis.  If it is shown as 
likely as not that he has psoriatic 
arthritis, the involved joints should be 
specifically identified.  The examination 
report should reflect review of pertinent 
material in the claims folder, including 
the medical records noted above, and 
include the factors upon which the 
opinion is based.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994). 

Following completion of the above, the RO should review the 
veteran's claim with regard to the additional evidence 
obtained.  If the determination remains adverse to the 
veteran, he and his representative should be provided with a 
Supplemental Statement of the Case and given the opportunity 
to respond.  Thereafter, the claims folder should be returned 
to the Board for further appellate review.  No action is 
required of the veteran until he receives further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


